CIACCIO, Judge,
concurring.
The trial court erred, as a matter of law, in finding a presumption that Rene Becnel was a lessee of the disputed tract. Plaintiffs had the burden of proving by a preponderance of evidence that Becnel was a lessee, in which event, the law would then presume that Becnel’s possession was precarious. C.C. Art. 3438.
The trial judge was clearly wrong in finding that Becnel was a lessee. Sporl had no personal knowledge of a lease prior to 1965. None of the owner-lessors who sold to plaintiff in 1984 were called to testify as to the existence of the lease or its terms. Their testimony would have been the best evidence of the existence of a lease, and their absence is unexplained. The failure of plaintiffs to call them as witnesses raises the presumption that their testimony would be adverse to plaintiffs’ case.
The tape recording of Rene Becnel was clearly inadmissible. The testimony of his son has to be weighed against the unequivical testimony of Mrs. Leggio and Donald Eppley, to whom Rene Becnel represented the fence to be the property line, and the declarations of ownership made by Becnel and his wife in the act of sale.
The evidence preponderates in favor of the thirty years adverse possession of Rene Becnel and against the existence of a lease with the Gordons. The trial court’s findings to the contrary are unsupported by the record and are manifestly erroneous.